IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-16-00257-CR

DON PAUL WAMMACK,
                                                                     Appellant
    v.

THE STATE OF TEXAS,
                                                                     Appellee



                                From the 40th District Court
                                    Ellis County, Texas
                                  Trial Court No. 40949CR


                               MEMORANDUM OPINION

         Don Paul Wammack appealed the trial court’s Order to Administer Psychoactive

Medication signed on July 22, 2016. He has now filed a motion to withdraw that notice

of appeal and dismiss the appeal.1 Wammack and his counsel have both signed the

motion.




1The motion was not served as required by Rule 9.5 of the Texas Rules of Appellate Procedure. However,
we dispense with the service requirement and proceed to the merits of the motion. See TEX. R. APP. P. 2.
       The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 14, 2016
Do not publish
[CR25]




Wammack v. State                                                                     Page 2